DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 3, 5 – 11, 13 - 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
 Regarding claim 1:
The closest prior art is Yamamoto et al. (U.S. Patent Publication 20200050256 A1).
However, the prior art does not teach or suggest either singularly or in combination the specifically claimed, “present on the HMID at least one graphic corresponding to a location in a space at which the computer simulation can be emulated to be presented", in the context of the rest of the claimed limitations.
Regarding claim 9:
The prior art does not teach or suggest either singularly or in combination the specifically claimed, “responsive to the user-generated input, switch presenting the computer simulation to a head- mounted display (HMD) different from the first display, wherein the processor is implemented by a dongle.", in the context of the rest of the claimed limitations.
Regarding claim 11:
“wherein the hand gesture comprises a first hand gesture and the instructions are executable for: responsive to a second hand gesture, present on the HMD visual indication of a location in a space to which presentation of the computer simulation may be emulated to be shifted.", in the context of the rest of the claimed limitations.
Regarding claim 18:
The prior art does not teach or suggest either singularly or in combination the specifically claimed, “responsive to at least one hand gesture in free space, shifting presentation of the computer simulation from the video display to the HMD, wherein the processor is implemented by a dongle. ", in the context of the rest of the claimed limitations.
	Claims 2, 3, 5 – 8, 10, 13 - 17 depend on claims 1, 11 and are found allowable for at least the same reason as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646.  The examiner can normally be reached on Monday - Thursday 7:30am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN-NAN LIN/Primary Examiner, Art Unit 2693